DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-6 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated  by Kato (US 20100227014)
Regarding Claim 1, Kato discloses molding machine provided with: a mold opening/closing mechanism configured to cause a movable platen (Figure 2, [0085], movable platen-202) , to which  a movable mold is attached (Figure 2, [0085], movable mold-230b), to move in a mold opening/closing direction with respect to a stationary platen to which a stationary mold is attached (Figures 1-2, stationary platen- 201, Stationary mold-230a); and a mold clamping mechanism configured to clamp the stationary mold and the movable mold ([0085], mold clamping cylinder-203), the molding machine comprising: a tie bar connected continuously to any one of the stationary platen and the movable platen (Figure 1-2, [0085], tie bar-205 connected to the movable platen-202), and including an engagement groove (Figure 1-2, [0085] engagement groove-205a); a first engagement member configured to engage with or move away from the engagement groove of the tie bar (Figures 3a-b,[0085], [0091] first engagement member-206); a second engagement member configured to engage with or move away from the engagement groove of the tie bar, and configured to be displaceable in an axial direction of the tie bar (Figures 3c-d, [0085], [0091], second engagement member-207); a force transmission member located opposite the first engagement member across the second engagement member (Figure 3b, [0093],  force transmission member-208a), and including a pressure surface to press the second engagement member and a through hole in which the tie bar is inserted (Figure 3d, [0093]); and a drive mechanism configured to use the force transmission member to cause the second engagement member to be displaceable in the axial direction of the tie bar with respect to the first engagement member (Figures 3d, [0093], actuator/drive mechanism-209a).
Regarding Claim 2, Kato discloses molding machine provided with: a mold opening/closing mechanism configured to cause a movable platen (Figure 2, [0085], movable platen-202), to which a movable mold is attached (Figure 2, [0085], movable mold-230b), to move in a mold opening/closing direction with respect to a stationary platen to which a stationary mold is attached (Figures 1-2, stationary platen- 201, Stationary mold-230a); and a mold clamping mechanism configured to clamp the stationary mold and the movable mold ([0085], mold clamping cylinder-203), the molding machine comprising: a tie bar connected continuously to any one of the stationary platen and the movable platen, and including an engagement groove (Figure 1-2, [0085], engagement groove-205a)); a first engagement member configured to engage with or move away from the engagement groove of the tie bar (Figure 5, [0101], first engagement member-215a); a second engagement member configured to engage with or move away from the engagement groove of the tie bar, and configured to be displaceable in an axial direction of the tie bar (Figure 5, [0101]). second engagement member-216a); and a drive mechanism including a force transmission member that has a cross section perpendicular to the axial direction of the tie bar, the cross section having an inner circumference of a partially circular or circular arc shape (Figure 5, [0101], force transmission member-215e cylindrical cross section orthogonal to the shaft of the tie bar), and configured to transmit force to the second engagement member to cause the second engagement member to be displaceable in the axial direction of the tie bar with respect to the first engagement member (Figure 5a-d, [0101], [0105]).
Regarding Claim 3, Kato discloses an actuator as the drive mechanism is a hydraulic cylinder (Figure 5, actuator -217a, [0086]), and the force transmission member has a cylindrical shape (Figure 5, guide part-215e; force transmission member).
Regarding claim 4, Kato  discloses a mold opening/closing mechanism configured to cause a movable platen (Figure 2, [0085], movable platen-202), to which a movable mold is attached (Figure 2, [0085], movable mold-230b), to move in a mold opening/closing direction with respect to a stationary platen to which a stationary mold is attached (Figures 1-2, stationary platen- 201, Stationary mold-230a); and a mold clamping mechanism configured to clamp the stationary mold and the movable mold (([0085], mold clamping cylinder-203), the molding machine comprising: a tie bar connected continuously to any one of the stationary platen and the movable platen (Figure 1-2, [0085], tie bar-205 connected to the movable platen-202), and including an engagement groove (Figure 1-2, [0085] engagement groove-205a); a first engagement member configured to engage with or move away from the engagement groove of the tie bar (Figure 5, [0101], first engagement member-215a); a second engagement member configured to engage with or move away from the engagement groove of the tie bar, and configured to be displaceable in an axial direction of the tie bar (Figure 5, [0101]). second engagement member-216a); and a drive mechanism including a force transmission member that is not fixedly attached directly to the second engagement member ((Figure 5, [0101], force transmission member-215e, drive mechanism-217), and configured, when pressing the second engagement member, to cause the second engagement member to be displaceable in the axial direction of the tie bar with respect to the first engagement member (Figure 5a-d, [0101], [0105]).).
Regarding Claim 5, Kato discloses the drive mechanism is fixedly attached to the stationary platen or the movable platen, and is not configured to move in a direction i.e. parallel to engage with or move away from the engagement groove of the tie bar (Figure 5, drive mechanism/actuator-217a is fixed to the moveable platen-202 and can move back and forth in a direction orthogonal to the tie bar).
Regarding Claim 6, Kato discloses the drive mechanism is fixedly attached to the stationary platen or the movable platen, and is not configured to move in a direction i.e. parallel to engage with or move away from the engagement groove of the tie bar (Figure 5, drive mechanism/actuator-217a is fixed to the moveable platen-202 and can move back and forth in a direction orthogonal to the tie bar).
Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-700-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741